                                          Case 4:20-cv-03128-PJH Document 17 Filed 10/29/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KAVIN MAURICE RHODES,                           Case No. 20-cv-03128-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF SERVICE
                                                 v.
                                   9

                                  10     D. FORD, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. The original complaint was dismissed with leave to amend and plaintiff

                                  15   has filed an amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                          Case 4:20-cv-03128-PJH Document 17 Filed 10/29/20 Page 2 of 8




                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff presents ten claims of retaliation and failure to protect by prison officials.

                                  19          “Within the prison context, a viable claim of First Amendment retaliation entails five

                                  20   basic elements: (1) An assertion that a state actor took some adverse action against an

                                  21   inmate (2) because of (3) that prisoner's protected conduct, and that such action

                                  22   (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action did not

                                  23   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

                                  24   567-68 (9th Cir. 2005) (footnote omitted). Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th

                                  25   Cir. 1995) (prisoner suing prison officials under § 1983 for retaliation must allege that he

                                  26   was retaliated against for exercising his constitutional rights and that the retaliatory action

                                  27   did not advance legitimate penological goals, such as preserving institutional order and

                                  28   discipline); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam) (same);
                                                                                        2
                                          Case 4:20-cv-03128-PJH Document 17 Filed 10/29/20 Page 3 of 8




                                   1   Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985) (contention that actions “arbitrary

                                   2   and capricious” sufficient to allege retaliation). The prisoner must show that the type of

                                   3   activity he was engaged in was constitutionally protected, that the protected conduct was

                                   4   a substantial or motivating factor for the alleged retaliatory action, and that the retaliatory

                                   5   action advanced no legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-

                                   6   68 (9th Cir. 1997) (inferring retaliatory motive from circumstantial evidence).

                                   7          The Eighth Amendment requires that prison officials take reasonable measures to

                                   8   guarantee the safety of prisoners. Farmer v. Brennan, 511 U.S. 825, 832 (1994). In

                                   9   particular, prison officials have a duty to protect prisoners from violence at the hands of

                                  10   other prisoners. Id. at 833; Cortez v. Skol, 776 F. 3d 1046, 1050 (9th Cir. 2015); Hearns

                                  11   v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). The failure of prison officials to protect

                                  12   inmates from attacks by other inmates or from dangerous conditions at the prison violates
Northern District of California
 United States District Court




                                  13   the Eighth Amendment when two requirements are met: (1) the deprivation alleged is,

                                  14   objectively, sufficiently serious; and (2) the prison official is, subjectively, deliberately

                                  15   indifferent to inmate health or safety. Farmer, 511 U.S. at 834. A prison official is

                                  16   deliberately indifferent if he knows of and disregards an excessive risk to inmate health or

                                  17   safety by failing to take reasonable steps to abate it. Id. at 837.

                                  18          Plaintiff presents the following claims:

                                  19          1. Plaintiff states that on December 13, 2019, defendant Ford stated that he

                                  20   received an email from defendant litigation coordinator Reynolds that he should not make

                                  21   any more legal copies for plaintiff because of prison regulations and that Reynolds

                                  22   wanted plaintiff to dismiss his federal habeas petition. Liberally construed, this states a

                                  23   cognizable claim of retaliation against Ford and Reynolds.

                                  24          2. Plaintiff states on December 26, 2019, defendants Ford and Buckhorn sought

                                  25   to have plaintiff withdraw an inmate appeal and when he refused, they confiscated his

                                  26   legal papers and filed a false rules violation report. Liberally construed, this states a

                                  27   cognizable claim of retaliation against these defendants.

                                  28
                                                                                       3
                                          Case 4:20-cv-03128-PJH Document 17 Filed 10/29/20 Page 4 of 8




                                   1          3. Also on December 26, 2019, plaintiff filed an additional appeal that was

                                   2   improperly screened out by defendant Lunsford. On January 22, 2020, defendants

                                   3   Foulknier and Bond ordered plaintiff to strip down to his underwear and then told other

                                   4   nearby prisoners that all cells are being searched due to plaintiff filing complaints on

                                   5   library staff and the other prisoner should deal with plaintiff on the yard. Liberally

                                   6   construed, this states a cognizable claim of retaliation against Foulknier and Bond.

                                   7   Plaintiff has failed to state a claim against Lunsford because there is no constitutional

                                   8   right to a prison administrative appeal or grievance system. See Ramirez v. Galaza, 334

                                   9   F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988).

                                  10          4. Plaintiff alleges that on January 28, 2020, defendants Ford and Buckhorn

                                  11   conspired to have plaintiff assaulted by other inmates. He alleges that they manipulated

                                  12   the computer system to have plaintiff be at the library at a specific time, at which point
Northern District of California
 United States District Court




                                  13   Ford pointed out plaintiff to several inmates who attacked him. Plaintiff states this was in

                                  14   retaliation for the filing of staff complaints. Liberally construed, this states a cognizable

                                  15   claim of retaliation and failure to protect against these defendants.

                                  16          5. Plaintiff states that defendant Markel told plaintiff that as long he kept filing

                                  17   complaints he would be double celled and then she had plaintiff taken to classification

                                  18   where he was denied a transfer and falsely labeled as a gang member. On February 3,

                                  19   2020, Lunsford, Markel and Royal came to plaintiff’s housing section and informed the

                                  20   prisoners that the entire prison was going on lockdown due to plaintiff’s filing of

                                  21   complaints. Liberally construed, this states a cognizable claim of retaliation against these

                                  22   defendants. Plaintiff has failed to link the other defendants in this claim to the alleged

                                  23   constitutional deprivation, so they are dismissed from this claim.

                                  24          6. On March 22, 2020, defendant Corder told plaintiff that if he did not dismiss his

                                  25   federal habeas petition then he would be celled with a prisoner with Covid. Plaintiff

                                  26   refused to dismiss the petition and a rules violation report was filed against him for

                                  27   refusing a cellmate. Liberally construed, this states a cognizable claim of retaliation

                                  28   against this defendant. Plaintiff has failed to link the other defendant in this claim to the
                                                                                      4
                                          Case 4:20-cv-03128-PJH Document 17 Filed 10/29/20 Page 5 of 8




                                   1   alleged constitutional deprivation so that defendant is dismissed from this claim.

                                   2          7. Plaintiff alleges that defendant Chapa fabricated a rules violation report against

                                   3   plaintiff in retaliation for not withdrawing an appeal. Liberally construed, this states a

                                   4   cognizable claim of retaliation against this defendant. Plaintiff has failed to link the other

                                   5   defendants in this claim to the alleged constitutional deprivation, so they are dismissed

                                   6   from this claim.

                                   7          8. Plaintiff asserts that on April 15, 2020, defendants Chapa and Hamm went to

                                   8   plaintiff’s cell and broke his typewriter due to his filing of appeals. Plaintiff also states that

                                   9   Chapa arranged to have a gang member moved near plaintiff who later attacked him.

                                  10   Liberally construed, this states a cognizable claim of retaliation against both defendants

                                  11   and failure to protect against Chapa. Plaintiff has failed to link the other defendants in

                                  12   this claim to the alleged constitutional deprivations, so they are dismissed from this claim.
Northern District of California
 United States District Court




                                  13          9. Plaintiff states that on August 28, 2020, defendant Perner fabricated a rules

                                  14   violation report against plaintiff for his refusal to dismiss his federal habeas petition.

                                  15   Liberally construed, this states a cognizable claim of retaliation against this defendant.

                                  16          10. Plaintiff alleges that on September 1, 2020, defendant Perner attempted to

                                  17   have plaintiff withdraw an appeal and when plaintiff refused, Perner brought over another

                                  18   inmate to threaten plaintiff. Liberally construed, this states a cognizable claim of

                                  19   retaliation against this defendant. Plaintiff has failed to link the other defendants in this

                                  20   claim to the alleged constitutional deprivation, so they are dismissed from this claim.

                                  21                                           CONCLUSION

                                  22          1. This case proceeds against the defendants and claims set forth above. All

                                  23   other defendants and claims are dismissed. The clerk shall issue a summons and the

                                  24   United States Marshal shall serve, without prepayment of fees, copies of the amended

                                  25   complaint (Docket No. 16) with attachments and copies of this order on the following

                                  26   defendants at Pelican Bay State Prison: D. Ford, Wendy Reynolds, B. Buckhorn,

                                  27   Foulknier, Bond, M. Markel, D. Lunsford, K. Royal, A. Corder, D. Chapa, Hamm and

                                  28   Perner.
                                                                                       5
                                           Case 4:20-cv-03128-PJH Document 17 Filed 10/29/20 Page 6 of 8




                                   1            2. In order to expedite the resolution of this case, the court orders as follows:

                                   2                   a. No later than sixty days from the date of service, defendants shall file a

                                   3   motion for summary judgment or other dispositive motion. The motion shall be supported

                                   4   by adequate factual documentation and shall conform in all respects to Federal Rule of

                                   5   Civil Procedure 56, and shall include as exhibits all records and incident reports

                                   6   stemming from the events at issue. If defendants are of the opinion that this case cannot

                                   7   be resolved by summary judgment, they shall so inform the court prior to the date the

                                   8   summary judgment motion is due. All papers filed with the court shall be promptly served

                                   9   on the plaintiff.

                                  10                   b. At the time the dispositive motion is served, defendants shall also serve,

                                  11   on a separate paper, the appropriate notice or notices required by Rand v. Rowland, 154

                                  12   F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120
Northern District of California
 United States District Court




                                  13   n. 4 (9th Cir. 2003). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand

                                  14   and Wyatt notices must be given at the time motion for summary judgment or motion to

                                  15   dismiss for nonexhaustion is filed, not earlier); Rand at 960 (separate paper requirement).

                                  16                   c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with

                                  17   the court and served upon defendants no later than thirty days from the date the motion

                                  18   was served upon him. Plaintiff must read the attached page headed "NOTICE --

                                  19   WARNING," which is provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-

                                  20   954 (9th Cir. 1998) (en banc), and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.

                                  21   1988).

                                  22            If defendants file a motion for summary judgment claiming that plaintiff failed to

                                  23   exhaust his available administrative remedies as required by 42 U.S.C. § 1997e(a),

                                  24   plaintiff should take note of the attached page headed "NOTICE -- WARNING

                                  25   (EXHAUSTION)," which is provided to him as required by Wyatt v. Terhune, 315 F.3d

                                  26   1108, 1120 n. 4 (9th Cir. 2003).

                                  27                   d. If defendant wishes to file a reply brief, he shall do so no later than

                                  28   fifteen days after the opposition is served upon her.
                                                                                        6
                                          Case 4:20-cv-03128-PJH Document 17 Filed 10/29/20 Page 7 of 8




                                   1                 e. The motion shall be deemed submitted as of the date the reply brief is

                                   2   due. No hearing will be held on the motion unless the court so orders at a later date.

                                   3          3. All communications by plaintiff with the court must be served on defendant, or

                                   4   defendant’s counsel once counsel has been designated, by mailing a true copy of the

                                   5   document to defendants or defendants' counsel.

                                   6          4. Discovery may be taken in accordance with the Federal Rules of Civil

                                   7   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or

                                   8   Local Rule 16 is required before the parties may conduct discovery.

                                   9          5. It is plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                  10   informed of any change of address by filing a separate paper with the clerk headed

                                  11   “Notice of Change of Address.” He also must comply with the court's orders in a timely

                                  12   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
Northern District of California
 United States District Court




                                  13   pursuant to Federal Rule of Civil Procedure 41(b).

                                  14          IT IS SO ORDERED.

                                  15   Dated: October 29, 2020

                                  16

                                  17
                                                                                                 PHYLLIS J. HAMILTON
                                  18                                                             United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      7
                                          Case 4:20-cv-03128-PJH Document 17 Filed 10/29/20 Page 8 of 8




                                   1
                                                            NOTICE -- WARNING (SUMMARY JUDGMENT)
                                   2
                                              If defendants move for summary judgment, they are seeking to have your case
                                   3
                                       dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil
                                   4
                                       Procedure will, if granted, end your case.
                                   5
                                              Rule 56 tells you what you must do in order to oppose a motion for summary
                                   6
                                       judgment. Generally, summary judgment must be granted when there is no genuine issue
                                   7
                                       of material fact--that is, if there is no real dispute about any fact that would affect the
                                   8
                                       result of your case, the party who asked for summary judgment is entitled to judgment as
                                   9
                                       a matter of law, which will end your case. When a party you are suing makes a motion
                                  10
                                       for summary judgment that is properly supported by declarations (or other sworn
                                  11
                                       testimony), you cannot simply rely on what your complaint says. Instead, you must set
                                  12
Northern District of California




                                       out specific facts in declarations, depositions, answers to interrogatories, or authenticated
 United States District Court




                                  13
                                       documents, as provided in Rule 56(e), that contradict the facts shown in the defendant’s
                                  14
                                       declarations and documents and show that there is a genuine issue of material fact for
                                  15
                                       trial. If you do not submit your own evidence in opposition, summary judgment, if
                                  16
                                       appropriate, may be entered against you. If summary judgment is granted, your case will
                                  17
                                       be dismissed and there will be no trial.
                                  18
                                                                  NOTICE -- WARNING (EXHAUSTION)
                                  19
                                              If defendants file a motion for summary judgment for failure to exhaust, they are
                                  20
                                       seeking to have your case dismissed. If the motion is granted it will end your case.
                                  21
                                              You have the right to present any evidence you may have which tends to show
                                  22
                                       that you did exhaust your administrative remedies. Such evidence may be in the form of
                                  23
                                       declarations (statements signed under penalty of perjury) or authenticated documents,
                                  24
                                       that is, documents accompanied by a declaration showing where they came from and
                                  25
                                       why they are authentic, or other sworn papers, such as answers to interrogatories or
                                  26
                                       depositions. If defendants file a motion for summary judgment for failure to exhaust and it
                                  27
                                       is granted, your case will be dismissed and there will be no trial.
                                  28
                                                                                      8
